Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) presented have been considered but are moot in view of new ground of rejection while relying on previously disclosed references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. [US PGPUB 20170299125] in view of Van Bommel et al. [US PGPUB 20210148533] and further in view of Su [US Patent 8227962] (hereinafter Takeuchi, Van Bommel).

Regarding claim 1, Takeuchi teaches a white-light-emitting light-emitting-diode (iLED) structure, comprising:
first LEDs (2nd and 3rd LEDs from the left, Fig. 6B) electrically connected in series (Para 109); and
a second iLED (leftmost LED, Fig. 6B) electrically connected to one of the first LEDs (connected to the 2nd LED, Fig. 6B),
wherein the second iLED is electrically connected in series with the one of the first iLEDs (Fig. 6B), and
wherein the second iLED and the one of the first iLEDs are native to and disposed on a unitary and contiguous common native substrate (220, Para 108, Fig. 6B) in a common patterned layer (Fig. 6B).
Takeuchi does not specifically disclose that the light-emitting-diodes are inorganic light-emitting-diodes (iLEDs) structure, 
each of the first iLEDs emitting a different color of light from any other of the first iLEDs when electrical power is provided to the first iLEDs; and
the second iLED emitting a same color of light as the one of the first 1LEDs when electrical power is provided to the first iLEDs, and
that the common patterned semiconductor layer comprising common semiconductor materials, wherein the common native substrate comprises at least a portion of a tether.
However, it is noted that the LEDs in the device of Takeuchi emit violet that is converted to white light (Para 111).
Furthermore, referring to structure of Fig. 1-2, Takeuchi teaches LEDs 110 (Para 96) formed from common semiconductor materials (Para 72); wherein common native substrate 120 (Para 73) to LEDs 110 comprises at least a portion of a tether 121/122 or 141/142 (Fig.1/2; where tether is understood to mean a bond, cable, wire or line for restraining or securing).
In view of such teaching by Takeuchi according to the embodiment of Fig. 1, it would have been obvious to a person having ordinary skills in the art to have the embodiment of Fig. 6B comprise the teachings of Fig. 1/2 based on the rationale of using known technique/structure to improve similar devices (methods, or products) in the same way or combining prior art elements according to known methods to yield predictable results (MPEP 2143.I).
Referring to the invention of Van Bommel, Van Bommel teaches various configuration of LEDs 140 to achieve a desired color temperature, 
wherein in some instances, the LEDs are arranged in the order of blue-blue-red-blue-blue-red or blue-blue-blue-red-blue-blue-red-blue-red (Para 40).
A person having ordinary skills in the art would understand that a mixture of blue light and red light would produce at least a shade of violet color. Thus, in view of such understanding, it would have been obvious to a person having ordinary skills in the art combine the teachings of Takeuchi and Van Bommel based on the rationale of applying a known technique to a known device (method, or product) to yield predictable results (MPEP 2143) i.e. to produce violet light that is converted to white light.
Thus, the LEDs in Takeuchi can be arranged as blue-blue-red-blue-blue-red-blue-blue-red-blue-blue-red, where the 1st LED is blue, the 2nd LED is blue, and the 3rd LED is red –thus meeting the structural limitations of claim 1.
Regarding the limitation inorganic light-emitting-diodes, Su teaches using organic or inorganic light-emitting-diodes in a light bulb (Col. 1 lines 8-9).
In view of such teaching by Su, it would have been obvious to a person having ordinary skills in the art to have the LEDs in the device of Takeuchi be iLEDs based on the rationale of using known technique/structure to improve similar devices (methods, or products) in the same way (MPEP 2143).

Regarding the claim 13, the modified invention specifically in view of the embodiment of Fig. 1 of Takeuchi, Takeuchi teaches an iLED structure comprising a structure substrate (121/141, Fig. 2B) and wherein the first iLEDs and the common native substrate are disposed on the structure substrate (Fig. 2B).
In view of such teaching by Takeuchi according to the embodiment of Fig. 1, it would have been obvious to a person having ordinary skills in the art to have the LEDs in the device of Takeuchi be iLEDs based on the rationale of using known technique/structure to improve similar devices (methods, or products) in the same way (MPEP 2143).

Regarding the claim 14, the modified invention specifically in view of Takeuchi, Takeuchi teaches an iLED structure wherein the first iLEDs are native to and disposed on the common native substrate (Fig. 1/6B).

Regarding the claim 15, the modified invention specifically in view of Takeuchi, Takeuchi teaches an iLED structure wherein: (1) at least one of the first LEDs comprises a fractured or separated tether (separated tether 223, Fig. 6B).

Allowable Subject Matter
Claims 16-23 and 25-27 are allowed.
Claims 4-5 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 16-23 and 25-27 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious the configuration of the colored iLEDs in the claim structures, in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819